Citation Nr: 0804554	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for chronic post 
mononucleosis syndrome.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1998 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004.  He also appealed the issue of service 
connection for prostatitis, but that claim was granted by the 
RO in March 2005.  He then submitted a notice of disagreement 
with the 10 percent rating assigned, stating that he felt the 
condition warranted a 20 percent rating.  In a January 2006 
rating decision, the RO granted a 20 percent rating, and 
informed the veteran that as this was the rating he had 
requested, the decision represented a full grant of benefits 
sought, and his appeal was resolved.  The veteran did not 
respond to this notification, and, therefore, the issue is 
not on appeal. 


FINDINGS OF FACT

1.  The veteran does not currently have chronic fatigue 
syndrome.  

2.  The veteran had mononucleosis in service, and was 
subsequently diagnosed with chronic post mononucleosis 
syndrome, with symptoms including chronic fatigue, on a VA 
examination.  


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 4.88a (2007).

2.  Chronic post mononucleosis syndrome, with symptoms 
including chronic fatigue, was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In letters dated in November 2003, prior to the initial 
adjudication of the remaining claim on appeal, the RO advised 
the claimant of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although he 
was not explicitly told to provide any relevant evidence in 
his possession, he was informed of the specific types of 
evidence he could submit which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  These 
statements served to convey the information that he should 
provide any relevant information or evidence he possessed.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although he was not provided with 
information regarding ratings and effective dates, the lack 
of notice as to those elements would not harm the appellant 
in substantiating his service connection claim; therefore, 
the failure to provide notice of these two elements prior to 
the initial adjudication is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that there was no prejudicial error in the notice error 
in this case, and notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes that the duty to assist has been 
satisfied.  Service medical records have been obtained, as 
have VA records identified by the veteran.  In October 2005, 
he stated that he felt he had stated his case completely.  He 
was afforded a VA examination which addresses the etiology of 
the disability at issue.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  He has not identified any medical or other evidence 
which has not been obtained.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records show that in October 2001, the 
veteran was seen with a sore throat, nasal congestion, and 
swelling on the side of his neck, noted to be adenopathy on 
examination.  The assessment was upper respiratory infection.  
A month later, he was seen, complaining that his sore throat 
had continued since the prior evaluation.  His anterior lymph 
node was enlarged and slightly tender.  A blood test 
disclosed mononucleosis.  Tests were positive until May 2002.  

After that, the veteran seemed to be slowly improving.  In 
July 2002, he said he was running twice a week. However, in 
September 2002, he was still not up to full level of physical 
activity, and the assessment was mononucleosis residuals.  In 
December 2002, it was noted that he had been waived from two 
cycles of required physical fitness testing, and had failed 
the previous one due to mononucleosis.  In June 2003, he said 
he still became fatigued, and did not feel that he had 
recovered completely from mononucleosis.  The assessment was 
that his fatigue was a residual of the mononucleosis.  On the 
separation examination in June 2003, it was noted that the 
veteran had fatigue, status post mononucleosis, with elevated 
liver function tests and mildly elevated sedimentation rate 
and percentage of lymphocytes.  

In June 2003, while still on active duty, the veteran was 
afforded a VA examination.  He said he had had chronic 
fatigue since November 2001, when mononucleosis had been 
diagnosed.  He said he took his temperature from time to 
time, and was afebrile.  The examiner felt that the veteran 
did not meet the criteria for a diagnosis of chronic fatigue 
syndrome, but that he "may very well fall into the realm of 
chronic mononucleosis."  He described taking a nap at noon, 
and going home exhausted at about 4:30.  He said he went to 
bed between 8 and 9 at night, and got up at 5:45 in the 
morning.  It was noted that blood tests, including liver 
function tests would be obtained; however, there is no 
evidence of the results of any such tests.  However, the 
service medical records show that during that same month, 
blood tests disclosed elevated liver function tests and 
mildly elevated sedimentation rate and percentage of 
lymphocytes.  On examination, he had chronic cervical 
lymphadenitis, with one node on the left, and two on the 
right, all tender and slightly enlarged, which may be related 
either to chronic mononucleosis or chronic fatigue.  The 
pertinent diagnoses were that chronic fatigue syndrome was 
not found, as he only met 4 to 6 criteria; "chronic 
mononucleosis (observe for)"; and "chronic fatigue related 
to post mononucleosis syndrome."  

Subsequent VA treatment records show that the veteran has 
continued to complain of symptoms such as fatigue, swollen 
lymph nodes, and memory loss.  However, chronic fatigue 
syndrome has not been diagnosed.  Psychological testing in 
May 2005 disclosed that the veteran had some difficulties 
with immediate recall, which were most likely developmental, 
and for which he had developed good coping strategies.  In 
June 2005, he said he thought that his frequent nocturia was 
responsible for his fatigue, although the doctor attributed 
the fatigue to stress.  

The veteran contends that he has chronic fatigue syndrome.  
He points to 38 C.F.R. § 4.88a, which states that, for VA 
purposes, the diagnosis of chronic fatigue syndrome requires:
   
(1) new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the usual 
level for at least six months; and
(2) the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and
    (3) six or more of the following:
    (i) acute onset of the condition,
    (ii) low grade fever,
    (iii) nonexudative pharyngitis,
    (iv) palpable or tender cervical or axillary lymph nodes,
    (v) generalized muscle aches or weakness,
    (vi) fatigue lasting 24 hours or longer after exercise,
    vii) headaches (of a type, severity, or pattern that is 
different from headaches in the pre-morbid state),
    (viii) migratory joint pains,
    (ix) neuropsychologic symptoms,
    (x) sleep disturbance.  

He states that the evidence shows that his daily activities 
have been reduced by fatigue to less than 50 percent of 
normal, as noted on the VA examination.  He states that he 
has six of the criteria, namely, acute onset of the 
condition, palpable or tender cervical or axillary lymph 
nodes, generalized muscle aches and weakness, fatigue lasting 
24 hours or longer after exercise, migratory joint pains, and 
sleep disturbance.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Indeed, there is no 
established medical diagnosis of chronic fatigue syndrome.  

Moreover, the requirement in 38 C.F.R. § 4.88a of exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms has not been met.  The VA examiner in June 2003 
concluded that chronic fatigue syndrome was not present.  
Abnormal laboratory studies were shown in service medical 
records shortly before separation, and have been shown in the 
subsequent VA treatment records.  The VA treatment records of 
treatment since his discharge from service do not show a 
diagnosis of chronic fatigue syndrome.  In June 2005, his 
doctor noted that she thought his symptoms were due to 
stress.    

Thus, chronic fatigue syndrome has not been diagnosed, either 
on the VA examination for that purpose, or elsewhere, and the 
veteran does not possess the medical expertise to diagnose 
the condition.  Although, by regulation, there are certain 
findings that are required, medical evidence is still 
required to establish the presence of the condition.  Without 
medical evidence of a current disability, there can be no 
service connection.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997).  Thus, the preponderance of the evidence is against 
service connection for chronic fatigue syndrome.

The VA examination, however, did note a diagnosis of 
"chronic fatigue related to post mononucleosis syndrome."  
He had chronic lymphadenitis, and some mild laboratory 
findings were shown at that time.  Service medical records 
show that the veteran's complaints of fatigue continued after 
he no longer had infectious mononucleosis.  Thus, while he 
does not have chronic fatigue syndrome, he has chronic 
fatigue as a residual of a disease which was incurred in 
service.  The provisions of 38 C.F.R. § 4.88a are for the 
purpose of establishing criteria which must be present for an 
acceptable diagnosis of chronic fatigue syndrome, one of 
which is that all other potential causes of the symptoms must 
be ruled out.  This does not mean that chronic fatigue, which 
is a symptom of another condition, cannot be a symptom of a 
service-connected disability, when the underlying condition 
causing the chronic fatigue was of service onset.  Thus, 
service connection is warranted for chronic post 
mononucleosis syndrome, with symptoms including (but not 
limited to) tender cervical lymph nodes and chronic fatigue.  
In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for chronic post mononucleosis syndrome, 
with symptoms including chronic fatigue, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


